Per Curiam.
Relator was arrested on complaint of her husband, charging her with adultery, and is confined in prison awaiting trial. The husband filed a paper stating facts very similar to those in People v. Dalrymple, 55 Mich. 519 (22 N. W. 20). Upon filing such paper, relator moved that the proceedings be dismissed and she *303be discharged. The court denied the motion, holding that the husband, the complaining party, could not control the suit after it was once begun.
The court was certainly in error under the case above cited, and should have granted the motion. This, however, is not the proper proceeding to raise the question. We have steadily refused to entertain motions to review interlocutory orders of courts in both civil and criminal cases, and cannot make this an exception. Undoubtedly the circuit judge, upon the renewal of the motion, will grant it and discharge the relator.